Citation Nr: 1440791	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to December 30, 2011.

2. Entitlement to an initial compensable rating for left ear hearing loss.

3. Entitlement to service connection for right ear hearing loss.

4. Entitlement to service connection for right knee disability.

5. Entitlement to service connection for bilateral wrist and hand scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2003 to May 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of entitlement to service connection for right ear hearing loss and entitlement to a compensable rating for left ear hearing loss being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to December 30, 2011 the Veteran was not totally occupationally impaired as he was employed, but his symptoms did cause occupational and social impairment with deficiencies in most areas.

2. The Veteran does not have a current right knee disability that was incurred in or as a result of service.

3. The Veteran's bilateral wrist and hand scarring is a result of willful misconduct.


CONCLUSIONS OF LAW

1. The criteria for rating of 70 percent, but no higher, for PTSD have been met prior to December 30, 2011.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2013).

2. The criteria for service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. Bilateral wrist and hand scarring was incurred due to the Veteran's willful misconduct, and entitlement to service connection is not warranted.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1; 3.301 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).


	PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to December 30, 2011 and 100 percent disabling thereafter, under the criteria of Diagnostic Code 9411.  See 38 C.F.R. § 4.13.  

The Veteran contends that his PTSD symptoms have not changed since he filed his claim and he should have a 100 percent rating effective September 29, 2010, the date he filed his claim.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent evaluation is warranted when the symptoms of PTSD cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted the symptoms of PTSD cause total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Employment information provided by the Veteran's last employer indicated that the Veteran's last day of work was approximately December 19, 2011.  He was terminated because he was unable to follow directions, was forgetful and jumpy, didn't work well with others, was easily angered and frustrated, couldn't focus on his job, was paranoid at times, and had angry outbursts, according to his employer.  The Veteran's last paycheck was on December 30, 2011.

The Board finds that the Veteran is not entitled to a 100 percent rating prior to December 30, 2011.  While prior to that date the Veteran's PTSD was undoubtedly significant and serious, it did not cause total occupational and social impairment.

December 30, 2011 is the date on which the Veteran was last paid for his employment.  Prior to that date, although the Veteran and his employer described difficulty in his employment, the Veteran nonetheless was gainfully employed.  Specifically, the Veteran worked for the same company for the previous two years.  A 100 percent disability rating requires total occupational and total social impairment, and the Veteran's continued full-time employment reflects that he was in fact not totally occupationally impaired prior to December 30, 2011.

However, the Board does find that the Veteran is entitled to a 70 percent rating prior to December 30, 2011.  As detailed by his employer, the Veteran had significant difficulty at work due to his PTSD symptoms, which ultimately led to his termination.  The Veteran himself also reported difficulties, including in November 2010, when he reported two recent incidents at work in which he was triggered, once by the smell of death in a home he was supposed to be working in, and once by the sound of gunshots from a hunter.  He was unable to enter the house that smelled like death and took cover behind his truck with his work knife after hearing the gunshots.  In November 2011 he reported some days he would show up to work and then just leave because he felt he couldn't be there.

Although the Veteran did get married during the time period on appeal, he described difficulties in that relationship as well.  Specifically, during his May 2011 honeymoon he went to the VA to obtain a medication refill after having a flashback and increased anxiety.  In July 2011 he described how he asks his wife to leave the house and stay with someone else when he feels he is having a bad day.  He reported limited interaction with his family and avoiding crowded places, including stores and restaurants.

The Veteran has regularly been assigned a GAF score of 55 at the VA throughout the period on appeal, representing moderate symptoms.

The Board has considered both the Veteran's GAF score and the symptoms noted in his medical records, including frequent nightmares, anxiety, irritability, outbursts of anger, flashbacks, hyperarousal, hypervigilance, and being easily startled.  While the Board acknowledges that the January 2011 VA examiner did not find that the Veteran experienced occupational and social impairment with deficiencies in most areas, the Board finds that the evidence as a whole supports that he meets the criteria for a 70 percent rating.

The Board has considered whether referral for an extraschedular rating is warranted, but finds that the Veteran's PTSD symptoms and their occupational effects are contemplated by the rating assigned.

Therefore, the Board finds that a 70 percent rating, but no higher, is warranted for the period prior to December 30, 2011.  As a preponderance of the evidence is against a 100 percent rating for that period, the benefit of the doubt doctrine does not apply.



Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

	Right Knee

The Veteran contends that his right knee was injured in an improvised explosive device (IED) explosion in service.

However, the Veteran's service treatment records do not reflect any treatment for knee pain or any other injury attributed to an IED explosion.  No knee injury is noted on the Veteran's April 2007 separation physical examination.  In fact, the Veteran is noted to have full range of motion and strength in his lower extremities on examination.  The Veteran himself also reported no knee trouble on his April 2007 medical history report.

Further, VA treatment records reflect that the Veteran first sought treatment at the VA in March 2010, at which time he did not report joint pain.  An April 2010 VA treatment note reflects the Veteran reported a right knee injury secondary to flipping a pool table while experiencing a PTSD flashback.

A March 2012 VA treatment note reflects the Veteran reported a previous right knee meniscal injury but reported no pain.  In April 2012 the Veteran sought treatment for a right knee pain he reported has been present for six years.  He reported a recent outing in which he walked a lot exacerbated it.  He was diagnosed with a right knee sprain and given a brace.

The Board finds that the evidence does not support that the Veteran has a current, chronic right knee disability.  The only diagnosis related to his right knee is a knee sprain in 2012, suggesting an acute condition rather than a chronic disability.

Further, the evidence does not support that the Veteran incurred a knee injury in service.  Not only do his service treatment records fail to mention any knee complaints, but the Veteran himself denied knee trouble on his separation from service.  The Board gives significant probative weight to that contemporaneous statement, as well as his separation examination, which noted full range of motion and strength in his lower extremities. 

The Board further notes that the records do not indicate the Veteran reported ongoing knee pain post-service until April 2012, further suggesting he did not have knee pain since service as he now contends.  Rather, he specifically denied joint pain in March 2010 and denied knee pain in March 2012.  The Veteran did mention a post-service right knee injury, however.

The Board acknowledges the Veteran's contention made in support of his current claim that he has a knee injury as a result of his service, but finds that it is not supported by the objective medical evidence.  While the Veteran is competent to report knee pain, the evidence suggests his report of the onset of that pain is not credible.  Therefore, his opinion is afforded no probative weight.  Furthermore, there is no other lay or medical evidence of record either diagnosing a current chronic knee disability or relating that disability to the Veteran's service. 

Based on the forgoing, the Board finds a preponderance of the evidence is against service connection for a right knee disability and the claim must be denied.

	Bilateral Wrist Scarring

The Veteran has claimed service connection for scarring of his wrists and hands.  The Veteran contends that his bilateral scarring was not self-inflicted but was caused by concertina wire.

However, a service treatment record reflects that the Veteran was treated for lacerations to the bilateral wrists that were self-inflicted with a knife.  The note states that the Veteran reported he was drunk and did not remember doing it.  He is noted to have had several other episodes where he blacked out and self-mutilated.

At the time of his discharge from service, the examiner noted the Veteran's bilateral wrist lacerations from October 2005, noting that it was unrecalled the next day.

A VA treatment record reflects that the Veteran reported a suicide attempt in 2007 in which he slit his wrist.

In December 2010 the VA made an administrative line of duty determination that the Veteran's wrist and hand scarring were not incurred in the line of duty but are proximately and immediately the result of drinking to enjoy the intoxicating effects of alcohol.

Service connection can only be established when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(m), (n), 3.301(a).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  

The simple drinking of alcoholic beverage is not of itself willful misconduct; however, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

The VA Adjudication Procedure Manual, M21-1MR, provides further guidance with regard to willful misconduct determinations and alcohol consumption.  A person is held responsible for disabling injuries or death that resulted directly and immediately from indulgence in alcohol on an individual occasion.  Willful misconduct in cases involving alcohol consumption is the willingness to achieve a drunken state and, while in this condition, to undertake tasks for which the person is unqualified, physically and mentally, because of the resulting intoxication.  Determinations of willful misconduct in such instances depend on the facts found.  Exercise care to guard against findings of willful misconduct on the basis of inconclusive evidence.  An adverse determination requires that there must be excessive indulgence as the proximate cause of the disability or death in question.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart v, Chapter 1, Section D, Topic 16, Blocks a and b.

There is a presumption in favor of a finding of line of duty.  38 U.S.C.A. § 105(a).  If it is determined that an exception to line of duty does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503 -04 (1996).

The Board finds that the most probative evidence of record, the contemporaneous service treatment record from the incident, supports that the Veteran was intoxicated at the time he incurred lacerations on his wrists.  The Board specifically notes that the Veteran has not contended that he was not intoxicated, only that he did not cut his own wrists.

The Veteran's only explanation of how he incurred the scarring he is now claiming service connection for is that he cut himself on concertina wire.  However, the Board finds the Veteran's recent contention is likely not credible, and possibly not competent, as the contemporaneous medical report indicates that the Veteran was so drunk he did not remember injuring himself.  The contemporaneous medical report suggests the injury was self-inflicted using a knife.  The Board gives greater probative weight to the contemporaneous medical report, which was made in the course of providing medical care, as the report indicates the author both examined the Veteran's injuries and spoke with the Veteran about what happened.  

Thus, the Board finds that a preponderance of the evidence supports that the Veteran's bilateral wrist and hand scarring was incurred as a result of willful misconduct.  The service treatment record indicated that the Veteran had a history of blacking out and self-mutilating.  Even without a history of such behavior, knowledge that injury is likely to occur when cutting oneself with a knife can be inferred.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2010, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, with respect to his claim for service connection for bilateral wrist and hand scarring, the Veteran was also sent an administrative line of duty determination in December 2010 that included the regulations regarding when a disability will be found not to have been incurred in the line of duty.
	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in connection with his PTSD claim in January 2011, and in connection with his hearing loss claim in January 2011 and April 2012.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiners provided the Board with sufficient information to rate the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was not afforded a VA examination in connection with his claim for service connection for right knee disability and bilateral wrist and hand scarring, but the Board finds none is necessary.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

In this case, the only evidence that the Veteran has a current right knee disability related to his military service is his own lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted for the Veteran's right knee claim.

The Board further finds that an examination is not necessary for his claim for service connection for bilateral wrist and hand scarring as the determination of whether the benefit should be granted is based on whether the Veteran's injuries sustained in service were in the line of duty and not the proximate result of willful misconduct.  Therefore, a VA examination is not necessary.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A 70 percent rating, but no higher, for PTSD prior to December 30, 2011 is granted.

Service connection for a right knee disability is denied.

Service connection for bilateral wrist and hand scarring is denied.


REMAND

The Board finds that the Veteran's claim for right ear hearing loss must be remanded to ensure that the Veteran receives an adequate medical opinion.  

The Veteran contends that his exposure to noise in service led to the onset of his bilateral hearing loss.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's April 2007 discharge examination did not demonstrate impaired hearing for VA purposes under 38 CFR § 3.385.  However, in January 2011 the Veteran was afforded a VA audiological examination at which he had a right ear speech recognition score of 90 percent.  At an April 2012 VA examination he had a right ear speech recognition score of 86 percent.

The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In this case, the VA examiner opined that the Veteran's right ear hearing loss is less likely than not caused by or a result of his service because there was no significant threshold shift in the right ear audiological testing over the course of the Veteran's military service.

The VA examiner offered no additional rationale for her opinion; therefore the Board finds that it stands in contrast to the ruling in Hensley.  Specifically, the opinion did not contain discussion of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service.  Although the examiner noted the Veteran had a strong history of military noise exposure during his two deployments to Iraq, she did not address why that noise exposure was not related to his current right ear hearing loss.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Based on the forgoing, a supplemental VA opinion as to the etiology of the Veteran's bilateral hearing loss is necessary.  The rationale for the opinion must include a complete discussion of all potential factors so as to determine whether there is a relationship between the Veteran's current right ear hearing loss and service.

The claim for an increased rating for left ear hearing loss must be remanded because it is inextricably intertwined with the outcome of the claim of entitlement to service connection for right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion from the July 2012 VA examiner or, if unavailable, another suitably qualified VA examiner, addressing the likelihood of a relationship between the Veteran's right ear hearing loss and his service.  There is no need to schedule further examination of the Veteran, unless the reviewer concludes such is necessary.  

Based on review of the record, the reviewer/examiner should render an opinion as to whether it is at least as likely as not (i.e., to a 50 percent degree of probability or greater) that the Veteran's right ear hearing loss had its onset during military service or is otherwise causally or etiologically related to the Veteran's active service, to include noise exposure, or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).

In so doing, the examiner should discuss causes of hearing loss and describe how hearing loss that results from noise exposure generally presents or develops in most cases, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.  

2. When the development requested has been completed, the RO/AMC has ensured compliance with the requested actions, and any additional notification and/or development deemed necessary has been undertaken, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a SSOC and appropriate period of time to respond.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


